DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/8/2021 has been entered.  Claims 1-5, 7-11, 13-21, and 23-27 are pending.  

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 11: --the-- should be inserted between “to” and “datum;”
Appropriate correction is required.

Allowable Subject Matter
Claims 25, 26, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (“Combined Shape, Appearance and Silhouette for Simultaneous Manipulator and Object Tracking”) in view of Cui et al. (CN 106041937; citations are to the translation included herewith).
Hebert teaches: 
Re claim 1.  An apparatus comprising: 
a workspace having a workspace object and a robot object, the workspace object separate from the robot object such that relative motion occurs between the workspace object and the robot object when a robot having the robot object is in motion (page 2411, section V: the workspace object corresponds to the drill; the robot object corresponds to the robot hand.  The drill is placed on a table in front of the robot and does not move when the robot hand is approaching the drill.); 
a position finder structured to receive a position information signal from the workspace (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”); 
a computing device structured to store instructions and process information related to a location of the robot object within the workspace (page 2412, column 1, first full paragraph); and 
a computer based application hosted on the computing device and configured to develop a point cloud centric to the position finder (visual sensor frame,                         
                            
                                
                                    F
                                
                                
                                    V
                                
                            
                        
                    , page 2406, section II; page 2407, section 2): “the sensor data generated by the stereo vision and 3D ranging sensors consists of ‘point clouds’”.  Vision and 3D ranging sensors generate data with respect to their sensor locations as this is the point detecting the incoming visual signals and range signals.) based on the position information signal received from the position finder when the workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement from the workspace object (page 2411, section V: the drill is separate from the robot hand), apply object recognition to the position information signal obtained from the point cloud to detect a datum in the position information signal received from the position finder (page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand. ), 
Response to Non-Final Office ActionApplication No. 15/467,573Atty Dkt. No.: ABBI-2249Page 2 of 1128192290.1wherein the datum is separate from the robot object such that the robot with the robot object is capable of moving without corresponding movement from the datum (page 2411, section V: the drill and its associated datum is separate from the robot hand).

Hebert fails to specifically teach: (re claim 1) apply coordinate transformation using the datum to identify and convert particular points in the point cloud as a result of the object recognition to provide localized position information centric to the robot relative to the workspace object when the workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement from the workspace object.
Hebert does teach identifying particular points in the point cloud as a result of object recognition to provide localized position information about the robot and the 
Cui teaches, at the paragraph split between pages 1 and 2, in the field of robot grab control, 6) obtaining point cloud data in a camera field of view; 7) matching the obtained point cloud data with a workpiece point cloud template to localize the workpiece in the point cloud data, and 8) converting the workpiece coordinates into the robot’s coordinate system so the robot may act upon the workpiece in an automated, efficient manner (second to last paragraph on page 1).

In view of Cui’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the apparatus as taught by Hebert, (re claim 1) apply coordinate transformation using the datum to identify and convert particular points in the point cloud as a result of the object recognition to provide localized position information centric to the robot relative to the workspace object when the workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement from the workspace object; since Hebert does teach identifying particular points in the point cloud as a result of object recognition to provide localized position information about the robot and the workspace object when the workspace object is separate from the robot 

Hebert further teaches:
Re claim 2.  Wherein the computer based application is configured to transform coordinates of points in the point cloud associated with the workspace object to a robot centric reference frame (paragraph split between pages 2406 and 2407).

Re claim 3.  Wherein the position finder is a camera (page 2408, first column of section III; page 2409, first column, first paragraph).

Re claim 4.  Wherein the camera is not mounted on the robot (Figure 2,                         
                            
                                
                                    F
                                
                                
                                    V
                                
                            
                        
                    , sensor reference frame, is distinct and separate from                         
                            
                                
                                    F
                                
                                
                                    P
                                
                            
                        
                    , palm reference frame, with no moving links causing both the sensor and the palm to move.).

Re claim 5.  Wherein the object recognition is determined by comparing information from the point cloud to information stored about the datum (page 2406, column 2, paragraph beginning “We assume that…”).
	
Re claim 7.  Wherein the information stored about the datum relates to a CAD model of the datum (Figures 2, 4, and 8).

Re claim 8.  Wherein the position finder is one of a camera and a scanner, and the position information signal is reflected electromagnetic radiation (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 9.  Wherein the position finder is a 3D camera (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 10.  Which further includes a scanner system that includes the position finder (RGB-D camera, page 2407, column 1, first full paragraph).

Claims 11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (“Combined Shape, Appearance and Silhouette for Simultaneous Manipulator and Object Tracking”).
Hebert teaches:
Re claim 11.  An apparatus comprising: 
(page 2411, last paragraph, “both the drill and the block are placed on the table in front of the robot”; page 2412, section VI, “the robot is to pickup a drill”; page 2405, section I, “movement of the object within the grasping mechanism can be assessed, and possibly adjusted”; and page 2406, first bullet: “measures the movement of O (object) within the hand.”), the robot localization controller structured to: 
receive position data from a position finder (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”); 
form a point cloud centric to the position finder from the position data when the workspace object is apart from the robot (visual sensor frame,                         
                            
                                
                                    F
                                
                                
                                    V
                                
                            
                        
                    , page 2406, section II; page 2407, section 2): “the sensor data generated by the stereo vision and 3D ranging sensors consists of ‘point clouds’”.  Vision and 3D ranging sensors generate data with respect to their sensor locations as this is the point detecting the incoming visual signals and range signals.  Page 2411, section V: the drill is separate from the robot hand); 
identify a datum in the point cloud through use of object recognition applied to the position information signal obtained from the point cloud, the datum being apart from the robot such that the robot is configured to be movable relative to the datum (Page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand.  Page 2411, section V: the drill is separate from the robot hand); 
and apply coordinate transformation using the datum to identify and convert particular points in the point cloud to determine a position of the robot relative to the workspace object when the workspace object is apart from the robot through use of information generated as a result of identifying the datum in the point cloud through object recognition (abstract; page 2410, section B 1; equation (32); and page 2411, section V;  While Hebert does not explicitly state the transformation of equation (32) is performed when the drill is apart from the robot hand, Hebert demonstrates the point cloud matching process is applied to both the robot and the drill at Figures 4 and 8; and section V indicates the objects are detected while they are apart.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the disclosed position detection and transformation method of section B 1 to detect both the drill and the robot when the robot is to be moved to pick up the drill, as this would produce the predictable result of locating both objects in the workspace so that the process of picking up the drill may be completed as planned.).

Hebert further teaches:
Re claim 13.  Wherein the position finder is a camera (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 14.  Wherein image data from the camera is in the form of data points generated from a laser scan (page 2407, column 1, first full paragraph).

Re claim 15.  Wherein the robot localization controller is structured to transform the datum from a camera centric reference frame to a robot centric reference frame (paragraph split between pages 2406 and 2407).

Re claim 16.  Wherein the object recognition utilizes predetermined information about the datum (page 2408, first column of section III; and page 2410, section B 1).

Re claim 17.  Wherein the predetermined information is generated from a CAD model of the datum (Figure 8).

Re claim 18.  Wherein the position finder is one of a scanner and a 3D camera (RGB-D camera, page 2407, column 1, first full paragraph).

Re claim 19.  A method comprising: 
moving a robot having a robot object relative to a workspace object (page 2411, section V: the workspace object corresponds to the drill; the robot object corresponds to the robot hand.  The drill is placed on a table in front of the robot and does not move when the robot hand is approaching the drill.); 
capturing an image of a robotic workspace with a position finder, the robotic workspace including the robot object and the workspace object where the robot is (page 2407, column 2, section 2, first sentence: “stereo vision and 3D ranging sensors”; and page 2411, section V); 
determining a point cloud centric to the position finder based upon the captured image (visual sensor frame,                         
                            
                                
                                    F
                                
                                
                                    V
                                
                            
                        
                    , page 2406, section II; page 2407, section 2: “the sensor data generated by the stereo vision and 3D ranging sensors consists of ‘point clouds’”.  Vision and 3D ranging sensors generate data with respect to their sensor locations as this is the point detecting the incoming visual signals and range signals.); 
detecting a datum within the captured image based upon object recognition applied to the point cloud, wherein the datum is not coupled with the robot such that the robot is capable of moving without corresponding movement from the datum (Page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand.  Page 2411, section V: the drill and its associated datum is separate from the robot hand); and 
applying coordinate transformation using the datum to convert particular points in the point cloud to localize the robot object in the workspace based upon the point cloud and the object recognition (abstract; page 2410, section B 1; equation (32); and page 2411, section V;  While Hebert does not explicitly state the transformation of equation (32) is performed when the drill is apart from the robot hand, Hebert demonstrates the point cloud matching process is applied to both the robot and the drill at Figures 4 and 8; and section V indicates the objects are detected while they are apart.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the disclosed position detection and transformation method of section B 1 to detect both the drill and the robot when the robot is to be moved to pick up the drill to localize the robot with respect to the drill, as this would produce the predictable result of determining the relative location of both objects in the workspace so that the process of picking up the drill may be completed as planned.).

Hebert further teaches:
Re claim 20.  Wherein the localizing the robot object includes formulating position information of the object relative to the robot object (page 2408, first column of section III; and page 2410, section B 1).

Re claim 21.  Which further includes transforming position information of the datum from a camera spatial orientation to a robot object spatial orientation such that a robot can maneuver in regard to the position of the object (paragraph split between pages 2406 and 2407; and page 2411, section V).

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hebert et al. (“Combined Shape, Appearance and Silhouette for Simultaneous Manipulator and Object Tracking”) as applied to claim 21 above, and further in view of Nuchter (“6D SLAM with Cached kd-tree Search”).
(re claim 23) which further includes ceasing movement of the robot object during the capturing.
Nuchter teaches, at page 3, first paragraph, scanning with a laser range finder while a robot is stopped as the scan takes a certain amount of time.  
In view of Nuchter’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Hebert, (re claim 23) which further includes ceasing movement of the robot object during the capturing; since Nuchter teaches scanning with a laser range finder while a robot is stopped as the scan takes a certain amount of time.  This will reduce motion blur and create a crisper image.

Hebert further teaches:
Re claim 24.  Wherein the capturing includes at least one of laser scanning, 3-D image capturing, or successive 2-D camera capturing (RGB-D camera, page 2407, column 1, first full paragraph).

Response to Arguments
Applicant’s arguments, see pages 8 and 9, filed 9/8/2021, with respect to the objections to claims 14 and 18, and the 35 U.S.C. § 102 rejections in which the red circle was equated to the claimed datum have been fully considered and are persuasive.  The objections to claims 14 and 18, and the 35 U.S.C. § 102 rejections in which the red circle was equated to the claimed datum have been withdrawn. 
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive.
Applicant argues, on pages 8-9, 
As an initial matter, Applicants note that the prior Office Action mailed November 6, 2020, rejected the claims under 35 U.S.C. § 103 as allegedly obvious over Hebert and another reference. The obviousness rejection acknowledged that Herbert fails to specifically teach that the "workspace object is separate from the robot object such that the robot object is capable of moving without corresponding movement to the workspace object." That element is still recited in the presently pending independent claims, however, the present Office Action returns to rejecting the independent claims under 35 U.S.C. § 102 as allegedly anticipated by Hebert alone, without explanation as to where the feature that the robot object and workspace object are separate is disclosed in Hebert. Applicants respectfully submit the anticipation rejection should be withdrawn from this reason alone.

However, the Office Action mailed November 6, 2020 relied on the situations of Hebert in which the drill was being held by the robot hand.  The present Office Action and the Office Action mailed March 8, 2021 point to section V of Hebert on page 2411 to show the robot hand moving to pick up the drill.  In this situation the drill is separate from the robot hand such that the robot hand is capable of moving without corresponding movement to the drill.  

Applicant remarks, on page 9:
The Office Action cites page 2410 of Hebert as describing applying a point cloud association to an object such as a drill. However, the point cloud association described in that section of Hebert is used only for object tracking of the object handled by the robot. See, e.g., Hebert p. 2410 "For object tracking we use point cloud association."

However, Hebert uses the point clouds to track objects, Hebert does not specify the point cloud association is used only for object tracking of the object while the object is 

Applicant argues, on page 9: 
The Office Action further alleges that the object itself is analogous to the claimed datum. Applicants respectfully submit the object cannot be both the point cloud and the datum because of the claim feature of "apply[ing] object recognition to the position information signal obtained from the point cloud to detect a datum in the position information signal." In other words, the datum must be derived from the point cloud. In Hebert, the object itself is represented as the point cloud, and if the object is also the datum as alleged, the step of applying object recognition to the point cloud to detect the datum never occurs. Based on the allegations of the Office Action, Hebert wholly skips, and therefore does not disclose or suggest, the claimed additional step of applying object recognition to the position information signal obtained from the point cloud to detect the datum.

However, Hebert teaches, at Figure 8, the point cloud (green points) is distinct from the model cloud (white).  In Hebert, the stored model of the drill is compared to the detected point cloud to determine a match and localize the drill corresponding to the stored model.  

Applicant argues, on pages 9-10:
Hebert furthermore does not disclose or suggest "apply[ing] coordinate transformation using the datum to identify and convert particular points in the point cloud obtained as a result of object recognition to provide localized position information centric to the robot." Again, the only point cloud disclosed in Hebert is applied to the object, i.e., the drill. And Hebert describes that the point cloud association is used for object tracking. See, e.g., Hebert p. 2410 "For object tracking we use point cloud association." Hebert does not disclose that particular points from the point cloud are converted to provide localized information centric to the robot. Instead, in Hebert, the fiducial located on a manipulator of the robot is used to track the location of the robot. See, e.g., Hebert p. 2408 describing the manipulator tracking measurement distinctly from the object tracking measurements.

This argument has been fully considered and is persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made further in view of Cui et al. (CN 106041937) as discussed above.  

Applicant argues, on page 10:
Applicants again respectfully submit Hebert does not disclose or suggest the precise arrangement and order of steps including (1) developing a point cloud centric to a position finder based on a position information signal received from the position finder; (2) applying object recognition to the position information signal obtained from the point cloud; (3) detecting a datum in the position information signal; and ( 4) applying coordinate transformation using the datum to identify and convert particular points in the point cloud to localized position information centric to the robot. Hebert therefore cannot anticipate the amended independent claims.

However, Hebert and Cui teach these limitations as outlined in the above rejection.  Hebert teaches, (1) visual sensor frame, F_V, page 2406, section II; page 2407, section 2: “the sensor data generated by the stereo vision and 3D ranging sensors consists of ‘point clouds’”.  Vision and 3D ranging sensors generate data with respect to their (2) & (3) page 2410, section B 1; and Figures 4 and 8: use point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand; and (4) page 2410, section B 1; and Figures 4 and 8 teach using point clouds to track objects by matching detected point clouds to model clouds of the objects (a datum), including the drill and robot hand, and applying transforms G to derive a sensed data point z.  Cui teaches, at the paragraph split between pages 1 and 2, in the field of robot grab control, 6) obtaining point cloud data in a camera field of view; 7) matching the obtained point cloud data with a workpiece point cloud template to localize the workpiece in the point cloud data, and 8) converting the workpiece coordinates into the robot’s coordinate system so the robot may act upon the workpiece in an automated, efficient manner (second to last paragraph on page 1).

Applicant argues, on page 10:
Applicants further submit that dependent claim 4, "wherein the camera is not mounted on the robot," is not anticipated by Hebert. The Office Action cites FIG. 2 of Hebert as allegedly disclosing this element. FIG. 2, reproduced below, clearly shows the camera mounted on the robot and the accompanying description states the sensor suite is associated with a neck mechanism of the robot. Accordingly, Hebert does not anticipate the features of dependent claim 4 that the camera is not mounted on the robot.

However, Figure 2 shows the camera is kinematically separate from the manipulator; that is, they are connected to the same ground, but there are no moving joints which would produce a movement of both the camera and the manipulator.  This is kinematically equivalent to a camera mounted on the ceiling above a manipulator which is attached to the ground of the room.  The paragraph split between columns 1 and 2 on 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/SPENCER D PATTON/Primary Examiner, Art Unit 3664